DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “latching part” in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James F. Thompson Reg. #36,699 on 4/28/2022.
The application has been amended as follows: 
In the Claims: 
	A) Amend claim 1, line 19 from “configured and operative to lock and unlock the framework to/from the storage” to ---configured and operative to lock and unlock the framework to and from the storage---.

	B) Amend claim 10, line 23 from “the framework to/from the storage device,” to ---the framework to and from the storage device,---.

Allowable Subject Matter
Claims 1, 4, 5, 7, 8, 10, 13, 14, 16 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:

Re claims 1, 4, 5, 7 and 8, prior arts do not teach or suggest the combination of the adaptor of claim 1, in particular, wherein the framework has a front panel and two elongated side walls being co-configured with the baseboard to define a generally tray-like structure having the baseboard at the bottom, the side walls at the sides, the front panel at the front, and an open top, the adapting part of the baseboard facing the open top to provide for the detachable mounting of the OCP mezzanine card to the tray-like structure within the framework, the front panel including a latching part configured and operative to lock and unlock the framework to and from the storage device, and wherein the baseboard has an opening at which a main heating part of the OCP mezzanine card is positioned when the OCP mezzanine card is inserted in the adaptor, the opening facilitating heat dissipation of the OCP mezzanine card.

Re claims 10, 13, 14, 16 and 17, prior arts do not teach or suggest the combination of the apparatus of claim 10, in particular, wherein the framework has a front panel and two elongated side walls being co-configured with the baseboard to define a generally tray-like structure having the baseboard at the bottom, the side walls at the sides, the front panel at the front, and an open top, the adapting part of the baseboard facing the open top to provide for the detachable mounting of the OCP mezzanine card to the tray-like structure within the framework, the front panel including a latching part configured and operative to lock and unlock the framework to and from the storage device, and wherein the baseboard has an opening at which a main heating part of the OCP mezzanine card is positioned when the OCP mezzanine card is inserted in the adaptor, the opening facilitating heat dissipation of the OCP mezzanine card.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841